 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S. Eagle,Inc.andService Employees Internation-alUnion,Local 250, AFL-CIO. Case 20-CA-7460March 20, 1973DECISION AND ORDERBy CHAIRMANMILLER ANDMEMBERSFANNING AND PENELLOUpon a charge filed April 27, 1972, by ServiceEmployeesInternationalUnion,Local250,AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 20, issued acomplaint on July 31, 1972, against U.S. Eagle, Inc.,Respondent herein, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 20,1971, following a Board election, the Union was dulycertified as the exclusive collective-bargaining repre-sentative of Respondent's employees in the unitfound appropriate; and that, since on or aboutMarch 17, 1972, Respondent had refused andcontinues to refuse to bargain collectively with theUnion as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On August 8, 1972, Respondent filed itsanswer to the complaint denying the commission ofthe alleged unfair labor practices.On September 28, 1972, Respondent, the Union,and the General Counsel entered into a stipulation inwhich they agreed that the formal papers filed in thisproceeding and the facts as contained in thestipulation together with the exhibits attached there-to constitute the entire record in this case. Theparties agreed that no oral testimony was thereforenecessary or desired. They waived their right to ahearing before an Administrative Law Judge, themaking of findings of facts and conclusions of law byan Administrative Law Judge, and the issuance of anAdministrative Law Judge's Decision and recom-mended Order; and asked that the case be trans-ferreddirectly to the Board for decision. Thestipulation also provided for the filing of briefs withthe Board.On October 4, 1972, the Board issued its Orderapproving the stipulation and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel filed a brief. Respondent filed a motion todismiss the proceeding on grounds of mootness andthe Union thereafter timely filed a response theretoin which it opposed the motion.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase including the General Counsel's brief, theRespondent's motion, and the response thereto. Forthe reasons hereafter indicated, the Board finds thatRespondent has violated Section 8(a)(5) and (1) ofthe Act as alleged by the complaint.FINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYERRespondent, aWashington corporation with itsprincipal office in Vacaville, California, is, and at alltimes material herein has been, engaged in providingmaintenance services for the United States DefenseDepartment, including the McClellan Air Force Baselocated in Sacramento, California. During the pastyear, in the course and conduct of its businessoperations, Respondent provided services outside theState of California in excess of $50,000 and receivedgross revenues exceeding $500,000. In the sameperiod, Respondent also provided services valued inexcess of $50,000 for the United States Air Force.Respondent's operations have, and at all timesmaterial herein have had, a substantial impact on thenational defense.We find that Respondent is, and at all timesmaterial herein has been, an employer engaged incommerce and an operation affecting commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the purposes of the Act toassert jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties agree and we find that the Union is andatalltimesmaterial herein has been a labororganization within the meaning of Section 2(5) ofthe Act.III.UNLAWFUL REFUSAL TO BARGAINA.The Relevant Stipulated FactsOn October 12, 1971, the Board conducted anelection in a unit all parties concede to be appropri-ate. That unit was composed of all building, service,and maintenance employees employed by Respon-dent at McClellan Air Force Base excluding all officeclericals,guards,watchmen and supervisors asdefined in the Act.202 NLRB No. 74 U.S. EAGLE, INC.531At the time the election was conducted, Respon-dentwas engaged in performing building andmaintenance service work at the McClellan AirForceBase undera contract awarded it by theUnited States for a period effective by its terms untilOctober 17, 1971. It had a complement of approxi-mately 118 unit employees at that time and amajority of those employees voted for the union.Accordingly, the Board issued a certification to theUnion dated October 20, 1971, duly certifying itselectionby a majority of the employees in theappropriate unit as the exclusive bargaining repre-sentative of the unit employees within the meaning ofSection 9(a) of the Act.Respondent's contract with the United States AirForce expired under itstermson October 17, 1971. Anew contract to perform the work involved wasawarded to Murcole, Inc., who then commencedperforming the same work at the same location withthe same equipment and supervisory personnel andwithout any hiatus or change in the mode ofoperation.Murcole retained 68 of the Respondent'semployees for its 130-man work force.On February 24, 1972, Murcole defaulted on itsmaintenancecontract and was immediately replacedby Respondent for the contract period ending onOctober 17, 1972. Upon taking over the operation,Respondent employed approximately 130 employees,54 of whom had formerly been employed byMurcole,l and an additional 21 of whom had beenemployed by Respondent under the precedingmaintenance contract but had not been employed byMurcole. In performing the work, it also utilized thesame equipment and supervisory personnel andmade no changes of substance in the mode ofoperation.On or about March 17, 1972, and at various timesthereafter, theUnion requested that Respondentrecognizeand bargain with it as the certifiedbargaining representative of the unit employees.Respondent admittedly refused to honor the Union'srecognition and bargaining request.B.The Parties' ContentionsThe complaint described Respondent's refusal torecognizeand bargain with the Union as violative ofSection 8(a)(5) and (1) of the Act because thatrefusaloccurredwithin theinitialyear of the Union'sIOf the 54, 37 had also been employed by Respondentwhen it held theprecedingcontract.2Ray Brooks v. N.L.R.B.,348 U.S. 96, 98,affg.204 F.2d 899(C.A. 9),enfg.98 NLRB 976.3Kentucky News, Incorporated,165 NLRB 777.4N. L. R.B. v. Burns InternationalSecurityServices, 404 U.S. 999.5N. L. R.B. v. Holly-General Company, Division of Seigler Corp.,305 F.2d670 (C.A. 9), enfg. 129 NLRB 1098.6Murcole's obligation to bargainwas not placedin issue by thecertification as the bargaining representative of theemployees in the certified appropriate unit. Respon-dent'sanswer denies the existence of any legalobligation to bargain with the Union at times hererelevant on two grounds. The first ground seeks toplace in issue the validity of the certification becauseofMurcole's replacement of Respondent as theemployer of the unit employees for the approximate-ly 4-month period between October 17, 1971, andFebruary 25, 1972. The second challenges theUnion's continuing majority status, in any event, inlight of the events occurring after the Board electionwas held. We find both grounds on which Respon-dent disclaims any legal duty to bargain with theUnion to be without merit.It is now well established that, absent unusualcircumstances, an employer violates Section 8(a)(5)and (1) of the Act if he refuses to honor acertification based on a valid Board election duringthe initial certification year.2 It is equally establishedthat the rule's provision for suspension of thebargaining obligation in the presence of "unusualcircumstances" does not include situations where,during the certification year, there has either been aturnover in the unit's complement3or a change inownership of the employing entity; 4 or even anactualdefectionfrom thecertifiedunion by amajority of the unit employees.5 Application of thoseprecedents here necessarily precludes Respondent'sreliance upon the 4-month replacement by Murcoleas the employer of the unit employees at the outset ofthe certification year and its attempt to question theUnion's majority status. Our view is supported by theundisputed facts that the election underlying theBoard's certification was a valid election; that thesame was conducted at a time when Respondent wasthe employer of the unit employees; that the certifiedUnion's bargaining demand was made at a timewhen the Respondent was the employer of the unitemployees and succeeded the conduct of the electionby only a few months; that the employing industry ofwhich the unit employees were a part remainedunchanged despite the transfer of the maintenancecontract for 4 months from Respondent to Mur-cole; 6 and that there was no break in the continuityof that industry's operations.Accordingly, we find that by refusing to recognizeand bargain with the Union, on March 17, 1972, andcomplaint inasmuch as the Respondent's obligation to bargaininvolved acertification naming it as the employer of the employeesinvolved when theydesignated the Union as their representative in the election.The inclusion inthe parties'stipulation of facts describing Murcole's retention of Respon-dent's employees in a number sufficient to constitutea majorityof its totalcomplement upon takeover of the operations would establish a basis onwhich we coulddispose of the case if we found itnecessaryto groundRespondent'sobligation to bargain with the Union upona theory ofsuccessorship, the primaryissue ofBurns,supra. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDat all times thereafter,Respondent violated Section8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.U.S. Eagle, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Service Employees International Union, Local250,AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.All building service and maintenance employ-ees employed by the Respondent at McClellan AirForceBase,excluding all office clerical employees,guards, watchmen and supervisors as defined in theAct constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.At all times here material, the above-namedlabor organization has held a valid certificationissued by the Board on October 20, 1971, as theexclusive representative of all the employees in theaforesaidappropriateunit for the purposes ofcollective bargaining within the meaning of Section9(a) of the Act.5.Respondent's refusal, on or about March 17,1972,and at all times thereafter, to honor therequests of the above-named labor organization thatRespondent bargain collectivelywith it as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, is anunfair labor practice within the meaning of Section8(a)(5) of the Act.6.The aforesaid refusal to bargain is also anunfair labor practice within the meaning of Section8(a)(1)of the Act because Respondent therebyinterfered with, restrained, and coerced employees inthe exercise of rights guaranteed them in Section 7 ofthe Act.7.The aforesaid labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYIt has been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)and (5) of the Act by failing and refusing to bargainwith the Union as the certified bargaining represent-ative of the employees composing the appropriateunit.Following submission of the case to the Board,Respondent filed a motion to dismiss the complaintasserting, as a basis therefor, that its contract at theAir Force base had expired and that the newcontractor will be performing future services, so thatthe issues of this case are moot. The General Counselfiled no response to the motion, but the ChargingPartyopposes our granting it, without directlycontroverting the brief statement of the fact set forthin the motion.Without an examination of all relevant facts, thereisno way in which we can render an informedjudgment on whether or not the new contractor is asuccessor to Respondent. In view of the history ofthismatter,it isentirely possible that there may besuccessorship here, in which event the case is by nomeansmooted.Furthermore, that history alsoindicates that there is at least a possibility thatRespondent may, at some future date, again be atthis location,which again would suggest that aremedyvis-a-visRespondent would not be an emptygesture.Nor do we have any facts from the motionor any other document as to Respondent's relation-ship, or lack thereof, with the current contractor; yetan examination of any such relationship would alsobe relevant to the appropriateness of enforcing ourOrder.Most of these matters, we have concluded,may best be explored at the compliance stage of thisproceeding or in subsequent proceedings, if necessary.But sincewe do not clearly have an adequatefactual basis for granting any motion to dismiss formootness at this stage, that motion is dismissed.Accordingly, we shall enter our customary bargain-ing order. Furthermore, in order to provide for theemployees in the appropriate unit an opportunity forthem to be accorded the services of their chosencollective-bargaining agent for the period contem-plated by the law, we shall construe the period ofcertificationas extending for a 7-month periodbeyond the date on which Respondent or itssuccessor commences to bargain in good faith withtheUnion in the appropriate unit of all buildingservice and maintenance employees employed byRespondent or its successor at the McClellan AirForceBase,excluding all office clerical employees,guards, watchmen and supervisors as defined in theAct.7Mar-Jac Poultry Company, Inc.,136NLRB785;Commerce Company d/b/a Lamar Hotel,140NLRB 226, enfd. 328 F.2d 600 (C.A. 5), cert. denied379U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10);Village Rambler Sales, Inc.,174 NLRB 247. See alsoMinute Maid Corporation,124 NLRB 355, 361.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborIThis means that the presumption of majority status which attaches tothe Union upon certification will continue for the 7-month period followingthe commencement of good-faith bargaining. U.S. EAGLE, INC533RelationsBoard hereby orders that Respondent,U.S. Eagle, Inc., Vacaville, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternationalUnion, Local 250, AFL-CIO, as thestatutory bargaining representative of the employeesin the following appropriate unit:All building service and maintenance employeesemployed by Respondent or its successor atMcClellan Air ForceBase,excluding all officeclerical employees, guards, watchmen and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the Union as theexclusive representative of the employees in theappropriate unit, and, if an understanding is reached,reduce it to writing and sign it. Regard the Unionupon resumption of bargaining, and for 7 monthsthereafter, as if the initial year following certificationhad not expired.(b)Mail a copy of the attached notice marked"Appendix" 8 to each of its employees who wereemployed at the McClellan Air ForceBasebetweenMarch 17, 1972, and October 17, 1972. Copies of saidnotice, on forms provided by the Regional DirectorforRegion 20, shall, after being duly signed byRespondent, be mailed immediately upon receiptthereof.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.8 In the event this order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Mailed by Order of theNationalLabor Relations Board" shall read "Mailed Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIXNOTICE TO EMPLOYEESMAILED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay wages, hours, and otherterms and conditions of employment with unionemployees in the appropriate bargaining unit.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain collectivelyand in good faith with the Union which repre-sents a majority of our present employees in theunit set forth below with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment.All building service and maintenance em-ployees employed by Respondent or itssuccessor atMcClellanAir Force Base,excludingallofficeclericalemployees,guards,watchmen and supervisors as de-fined in the Act.U.S. EAGLE, INC.(Employer)DatedBy(Representative)(Title)Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Box 36047, 450 Golden Gate Avenue,SanFrancisco,California94102,Telephone415-556-3197.